Citation Nr: 1040812	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-42 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction, prior to September 14, 2007.

2.  Entitlement to a rating higher than 20 percent for erectile 
dysfunction, from September 14, 2007.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

In June 2007 and March 2010, the Board remanded this claim for 
additional development.  That development having been completed, 
the claim is now ready for appellate review.  In a January 2010 
rating decision, the RO granted an increased evaluation of 20 
percent for erectile dysfunction, effective September 2007.  
Despite the grant of this increased evaluation, the Veteran has 
not been awarded the highest possible evaluation for the entire 
appeal period.  As a result, he is presumed to be seeking the 
maximum possible evaluation.  The issue remains on appeal, as the 
Veteran has not indicated satisfaction with the 20 percent 
rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the appeal originally included entitlement 
to service connection for hearing loss; however, that claim was 
granted in a August 2010 rating decision and as such is no longer 
on appeal.

The evidence demonstrates that the Veteran has undergone two 
operative procedures on his penis.  This represents an informal 
claim for entitlement to a temporary total rating disability 
under 38 C.F.R. § 4.30.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to September 14, 2007, the Veteran had erectile 
dysfunction, for which he received special monthly compensation; 
there was no penile deformity or associated abnormality.

2.  Since September 14, 2007, there is no evidence of the removal 
of half or more of the penis, nor evidence of a voiding 
dysfunction which requires the wearing of absorbent material that 
must be changed 2 to 4 times per day.  

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for erectile 
dysfunction, prior to September 14, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.21, 4.31, 4.115b, Diagnostic Code 7522 (2010).

2.  The criteria for a rating higher than 20 percent for erectile 
dysfunction, from September 14, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 
4.21, 4.31, 4.115a, 4.115b, Diagnostic Codes 7520, 7521, 7522 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claim for 
an initial compensable rating for service-connected erectile 
dysfunction arises from his disagreement with the initial 
evaluation following the grant of service connection.  It has 
been held that once service connection is granted, the claim is 
substantiated and additional notice is not required.  Any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated service treatment 
records, post-service private medical records and VA outpatient 
records with the claims folder.  Additionally, the Veteran was 
afforded VA examinations pertinent to the issue on appeal.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
the claim.  

II.  Increased Ratings

Service connection for erectile dysfunction was established by a 
March 2005 rating decision, at which time noncompensable rating 
was assigned, effective September 2004.  The Veteran requested an 
increase.  The rating was increased to 20 percent in a January 
2010 rating decision, effective from September 14, 2007.  The 
Veteran is seeking increased ratings.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
appeal for a higher evaluation arises from the initial rating 
decision that established service connection for erectile 
dysfunction and assigned the initial disability evaluation.  
Therefore, the entire rating period is to be considered, 
including the possibility of staged ratings (i.e., separate 
ratings for separate periods of time) based on the facts found.  
See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The issue has been 
characterized accordingly.

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be referenced 
in detail.  The Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
Therefore, the Board will discuss the evidence pertinent to the 
rating criteria and the current disability.

A.  Entitlement to an Initial Compensable Rating for 
Erectile Dysfunction, Prior to September 14, 2007

As stated previously, prior to September 14, 2007, the Veteran's 
erectile dysfunction was rated as noncompensable, pursuant to 38 
C.F.R. § 4.115b, Diagnostic Code 7522.  Where the schedule does 
not provide a zero evaluation for a diagnostic code, a 
noncompensable evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
Under Diagnostic Code 7522, a 20 percent disability rating will 
be assigned when there is deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522. 

The Veteran was afforded a VA examination in February 2005.  The 
Veteran reported experiencing erectile dysfunction for three 
years with no erection.  Some degree of premature ejaculations, 
if any, was reporting, according to his wife.  The Veteran stated 
he was treated with Viagra, which had practically no effect.  
There was no reported history of lethargy or incontinence.  There 
were no noted recurrent urinary tract infections, renal colic or 
bladder stones, acute nephritis, hospitalization for urinary 
tract disease or treatment of malignancy.  There was no reported 
trauma or surgery affecting the penis or testicles.  Physical 
examination revealed no circumcision, with a normal size penis 
with no deformities.  Testicles were soft and movable with no 
masses.  The epididymis and spermatic cords were normal, and the 
anus, rectal walls, and prostate were also normal.  Seminal 
vesicles were not palpable.  There was no testicular atrophy and 
sensation and reflexes were okay.  The Veteran was diagnosed with 
erectile dysfunction.  

VA outpatient records indicate the Veteran has been treated in 
the Sexuality and Health Clinic.  The Veteran received training 
on using a vacuum device in August 2005 and it was noted that a 
good erection was achieved. 

The Veteran was afforded a VA examination in September 2006.  
There was no noted incontinence, no recurrent urinary tract 
infections, renal colic, bladder stones, or acute nephritis.  
There was no history of hospitalizations for urinary tract 
disease.  It was reported that there was no vaginal penetration 
with ejaculation possible.  Examination revealed no deformities 
of the penis, normal size, epididymis, and spermatic cords were 
normal.  The rectal walls, prostate, and anus were normal.  There 
was no testicular atrophy.  The Veteran was diagnosed with 
erectile dysfunction.

The remainder of the medical evidence contained in various VA and 
private treatment records, dated prior to September 14, 2007, do 
not contain evidence of any symptoms inconsistent with those 
described above to change the Board's determination below.

The Board notes that the Veteran has been awarded Special Monthly 
Compensation due to the loss of use of a creative organ, based on 
erectile dysfunction.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).  Additional compensation to duplicate that benefit may 
not be awarded.  If disabilities overlap in their resulting 
physical impairment and effect on functioning or if multiple 
diagnoses are assigned for the same disability, then evaluation 
of the same, overlapping disability under various diagnoses with 
multiple ratings is to be avoided.  38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225 (1993).  The evaluation of the same 
manifestation under different diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The 
critical inquiry in making such a determination is whether any of 
the symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

Accordingly, the Board may not award a disability rating based on 
loss of erectile power alone.  That disability is compensated by 
the special monthly compensation based on the loss of use of a 
creative organ.  Further, the examination findings discussed 
above do not show that the erectile dysfunction is manifested by 
symptoms that include deformity of the penis.

A compensable evaluation of 20 percent for the Veteran's erectile 
dysfunction, rated under Diagnostic Code 7522, requires both 
deformity and loss of erectile power.  Having only one or the 
other is insufficient.  Here, the Veteran has loss of erectile 
power; but no deformity of the penis is shown by the medical 
record, prior to September 14, 2007.  In fact, no deformities 
were noted in the February 2005 and September 2006 VA 
examinations or in any of the VA outpatient or private treatment 
records, prior to September 14, 2007.  Accordingly, the Board 
finds that the weight of the evidence is against a compensable 
rating for the Veteran's erectile dysfunction, based on the 
absence of penis deformity, prior to September 14, 2007.  

The Board has considered the Veteran's statements regarding the 
severity of his disorder.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board finds the most persuasive and 
probative evidence of record to be that of the objective 
treatment records and examinations.

The Board has considered the possibility of a higher evaluation 
different rating code, but there is no other rating code that is 
more appropriate for evaluation of the Veteran's disability.  The 
Board finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Entitlement to a Rating Higher Than 20 Percent for 
Erectile Dysfunction, From September 14, 2007

The Veteran was awarded a 20 percent rating for erectile 
dysfunction in a January 2010 rating decision, effective 
September 14, 2007.  The Veteran contends that his service-
connected erectile dysfunction is more severe than evaluated.

As stated previously, a 20 percent disability rating will be 
assigned when there is deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  
Erectile dysfunction is not listed in the Rating Schedule; 
however, when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 C.F.R. 
§§ 4.20, 4.27.  The next highest rating available under an 
analogous rating code is 30 percent, for removal of half or more 
of the penis, or of the glans, or ratings available for voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7520, 7521.  
Under voiding dysfunction, a rating of 40 percent is warranted 
when there is voiding dysfunction requiring the wearing of 
absorbent material that must be changed 2 to 4 times per day.  
38 C.F.R. § 4.115a.  For informational purposes, glans is defined 
as glans penis  the cap-shaped expansion of the corpus spongiosum 
at the end of the penis.  Dorland's On-Line Medical Dictionary, 
(2007).

VA outpatient records indicate the Veteran sought treatment in 
September 2007, complaining of difficult, painful sexual 
intercourse due to a deviation, since one year prior.  It was 
noted that Veteran brought a photograph revealing a 90 degree 
dorsal at distal third.  He was diagnosed with Peyronies disease 
and was informed of a procedure to correct his deviation.  In 
January 2008, the Veteran underwent a circumcision and a Nesbit 
procedure.  In May 2008, the Veteran sought treatment complaining 
of tightness around the glans during erection causing pain and 
inability to have intercourse.  Upon examination, a phimotic ring 
was found proximal to glans, and the Veteran underwent another 
surgery to correct the ring.  

The Veteran was afforded a VA examination in May 2010.  It was 
noted that he had a surgery for penile deviation in January 2010 
and circumcision revision in May 2008.  Noted urinary symptoms 
were a weak or intermittent stream, dysuria, and nocturia of five 
or more times per night.  There was no urinary leakage, history 
of recurrent urinary tract infections, obstructed voiding, 
urinary tract stones, renal dysfunction, acute nephritis, or 
hydronephrosis.  It was noted that vaginal penetration was not 
possible and there was an absence of ejaculation.  Physical 
examination revealed a normal bladder and urethra exam.  
Bilateral pedis pulse and tibial pulses were decreased.  The 
Veteran's cremasteric reflex was also decreased.  The examiner 
described the penis, testicles, epididymis, spermatic cord, and 
scrotum as normal.  

The Board finds a rating of 30 percent, for removal of half or 
more of the penis or of the glans, under Diagnostic Codes 7520 or 
7521, is not warranted.  There is no evidence to indicate that 
there was removal of half or more of the penis or of the glans.  
The May 2010 VA examination stated the Veteran had a normal penis 
examination.  Additionally, a 40 percent rating is not warranted 
for voiding dysfunction, under 38 C.F.R. § 4.115a.  There is no 
evidence that the Veteran requires wearing of absorbent material 
that must be changed 2 to 4 times per day.  The May 2010 VA 
examination noted that there was no urinary leakage.

The Board has considered the Veteran's statements regarding the 
severity of his disorder.  The Board notes that the Veteran is 
competent to give evidence about what he experiences; for 
example, he is competent to discuss current pain and other 
experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board finds the most persuasive and 
probative evidence of record to be that of the objective 
treatment records and examinations.

The Board has considered the possibility of a higher evaluation 
different rating code, but there is no other rating code that is 
more appropriate for evaluation of the Veteran's disability.  The 
Board finds that the preponderance of the evidence is against the 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

C.  Extraschedular Evaluation

The VA Schedule of Disability Ratings will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's erectile 
dysfunction are inadequate.  A comparison of the level of 
severity and symptomatology of the Veteran's disabilities with 
the established criteria found in the rating schedules show that 
the rating criterion reasonably describes the Veteran's 
disability levels and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his disability.  

Additionally, there is no evidence of marked interference with 
employment due to the disabilities.  There is nothing in the 
record that suggests that the Veteran's disability itself 
markedly affected his ability to perform his job.  VA 
examinations in February 2005, September 2006, and May 2010 note 
that the Veteran's erectile dysfunction is not related to the 
Veteran's ability to function in his normal occupational 
environment.  See February 2005, September 2006, and May 2010 VA 
examinations.  Additionally, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
disabilities on appeal cause impairment with employment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial compensable rating for service-
connected erectile dysfunction, prior to September 14, 2007, is 
denied.

Entitlement to a rating higher than 20 percent for service-
connected erectile dysfunction, from September 14, 2007, is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


